          Case 1:19-cr-10081-IT Document 326 Filed 12/17/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
                       v.                            )     Case No. 1:19-CR-10081-IT
                                                     )
                                                     )
NIKI WILLIAMS &                                      )
GORDON ERNST, et al.,                                )
                                                     )
                                  Defendants.        )
                                                     )



                            DEFENDANT NIKI WILLIAMS’ REVISED
                              MOTION TO DISMISS INDICTMENT

       Defendant Niki Williams (“Williams”) hereby moves the Court to dismiss the

Superseding Indictment [Dkt. No. 272] pursuant to Rule 12(b)(3)(B) of the Federal Rules of

Criminal Procedure. As set forth in the attached memorandum, the Court should dismiss the

Indictment because it fails to state a criminal offense against Williams. Williams also joins her

co-defendant, Donna Heinel’s, motion to dismiss for the reasons raised in her brief.


                                       Respectfully Submitted,
                                      NIKI WILLIAMS
                                      By her attorney,




 Dated: December 17, 2019             /s/ Eric Tennen
                                      Eric Tennen, BBO #650542
                                      Swomley & Tennen, LLP
                                      50 Congress Street, Suite 600
                                      Boston, MA 02109
                                      617.227.9443
                                      etennen@swomleyandtennen.com




                                                 1
           Case 1:19-cr-10081-IT Document 326 Filed 12/17/19 Page 2 of 2



                    CERTIFICATE OF COMPLIANCE WITH RULE 7.1

      Undersigned counsel conferred with the government regarding this motion and the
government indicated it will oppose it.
                                                               /s/ Eric Tennen
                                                                 Eric Tennen

                                 CERTIFICATE OF SERVICE

       I, Eric Tennen, hereby certify that on December 17, 2019, this document, filed through the
CM/ECF system, will be sent electronically to all registered participants in this matter as identified
on the Notice of Electronic Filing (NEF).

                                                                      /s/ Eric Tennen
                                                                        Eric Tennen




                                                  2
